          Case: 2:18-cv-01223-JLG-KAJ Doc #: 26 Filed: 05/09/19 Page: 1 of 2 PAGEID #: 215
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        Southern District of Ohio

                   Stifel Financial Corp.,
                             Plaintiff
                                                                    )
                                v.                                          Civil Action No.       2:18-CV-1223
                                                                    )
                                                                    )
                                                                    )
                                                                    )
                    Michael J. Iannarino,
                            Defendant


                                            JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

 the plaintiff (name)                                                                                       recover from the
defendant (name)                                                                                                the amount of
                                                                           dollars ($              ), which includes prejudgment
interest at the rate of                  %, plus post judgment interest at the rate               % per annum, along with costs.

 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .



X
 other:       This case is closed.

                                                                                                                                   .

This action was (check one):

 tried by a jury with Judge                                                                        presiding, and the jury has
rendered a verdict.

 tried by Judge                                                                        without a jury and the above decision
was reached.

 decided by Judge                                                                           on a motion for

                                                                                                                                   .

Date:           May 9, 2019                                                CLERK OF COURT

                                                                                             s/Denise M. Shane
                                                                                        Signature of Clerk or Deputy Clerk
Case: 2:18-cv-01223-JLG-KAJ Doc #: 26 Filed: 05/09/19 Page: 2 of 2 PAGEID #: 216
